ORDER

PER CURIAM.
Jason Parrent (“Defendant”) appeals from the judgment of the trial court entered after a jury convicted him of voluntary manslaughter. Defendant contends that the trial court erred by admitting statements that he made after he invoked his right to remain silent.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose *499would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).